     Case: 1:20-cv-02112 Document #: 21 Filed: 04/17/20 Page 1 of 1 PageID #:313

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Libertarian Party of Illinois, et al.
                                        Plaintiff,
v.                                                     Case No.: 1:20−cv−02112
                                                       Honorable Charles R. Norgle Sr.
J.B. Pritzker, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 17, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Telephone motion
hearing held. Plaintiff Kyle Kenley Kopitke's emergency motions to intervene [6] and [7]
are granted. Plaintiffs' motions for preliminary injunction and/or temporary restraining
order [2] and [10] are entered and continued to 4/21/2020 at 10:00 a.m. Notice mailed by
judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
